DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The following Office action in response to communications received July 19, 2019. Claims 10, 15 and 22 have been amended. Therefore, claims 1, 6-7, 10, 15, 18 and 21-22 are pending and addressed below.
Applicant’s arguments to the claims are not sufficient to overcome the claim rejections set forth in the previous office action dated August 20, 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically teach or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10, 13 and 15-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kilby et al. Pub. No.: US 2010/0104068 in view of Adnani Pub. No.: US 2010/0082294 in view of Reiner Pub. No.: US 2011/0270623 further in view of Saigal et al.  Pub. No.: US 2012/0047105.

As per CLAIM 1, Kilby et al. teaches a non-transitory computer-readable medium carrying software which controls one or more processors to perform a method for delivering radiation therapy to patients in accordance with therapy treatment plans and retrospectively reviewing selected treatment plans, the method comprising:
-- storing the therapy treatment plans and/or delivery dose maps in one or more therapy memories (see Kilby et al. paragraphs 51-52; the TPS receives optimizable parameters, non-optimizable parameters, and/or other user-inputs (e.g., goal values, relaxation values, convergence criteria, absolute constraints, shell structure dilations for one or more of the optimization steps, etc.) from memory, such as from past treatment plans for the same patient, a different patient, or from a previously stored script);  
-- with the one or more processors, controlling a radiation therapy device to deliver therapy to the patients in accordance with the respective stored therapy treatment plans received from the one or more therapy memories (see Kilby et al. paragraphs 29-31, 36 and 38; In order to utilize a radiation treatment delivery system, such as that just described, the system requires a treatment plan for the delivery of radiation to the target VOI.  The present invention is directed to a method and a treatment planning system for sequentially optimizing radiation treatment-planning parameters in the generation of a radiation treatment plan.  A radiation treatment-planning parameter is an attribute of a radiation treatment plan, as described below.  Parameters, for the purpose of this description, are divided into two categories, non-optimizable parameters (e.g., CT images, node positions, target, critical structures or shell structures), and optimizable parameters (e.g., mean dose to a critical structure, homogeneity, or maximum dose to a critical structure).FIGS. 4B-7B and the corresponding description provide an example of optimizing a treatment plan for a prostate tumor case using an image-guided, robotic radiation treatment system); 
-- for each patient to be queried, executing at least one selection script for the patient to automatically query radiation treatment plan parameters from the patient's treatment plans and/or delivery 
Kilby et al. fails to teach: 
-- with one or more processors, receiving images of patients and implementing a treatment planning system that generates therapy treatment plans and/or delivery dose maps for the respective patients and via which plan data can be manually extracted;
-- on a display device, displaying plurality of patients, institutions, and/or clinic associated with the treatment planning system;
-- receiving, with a user input device, selection of at least one of the displayed patients and the at least one of the displayed, institutions and/or clinicians associated with the treatment planning system; 
-- with the one or more processors, creating, from the selection of at least one of the displayed patients, institutions, and/or clinicians, a selection list of treatment plans and/or delivery dose maps for multiple patients to be queried; and
-- writing the queried radiation treatment plan parameters to a report file.
ADNANI allows for the beam characteristics of the Radiation Treatment Device to be used by treatment planning systems in conjunction with 3D patient images.  ADNANI further teaches the user interface 102 allows a staff member to click on a menu item called "Patients on Treatment." The user may click on a patient's name to open his/her electronic chart 950, as illustrated in FIG. 11 (see at least ADNANI paragraphs 3 and 65).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference ADNANI within the systems/methods as taught by reference Kilby et al. with the motivation of allowing for beam characteristics of the RTD to be used by treatment planning systems in conjunction with 3D patient images to calculate the distribution of a radiation dose in and around the diseased target, thereby reducing the commissioning of the RTD and its use on a patient being delayed or possibly resulting in serious consequences to a patient' treatment outcome and safety (see ADNANI  paragraph 3).
Kilby et al. and ADNANI fail to teach:
-- receiving, with a user input device, selection of at least one of the displayed patients and the at least one of the displayed, institutions and/or clinicians associated with the treatment planning system;
-- with the one or more processors, creating, from the selection of at least one of the displayed patients, institutions, and/or clinicians, a selection list of treatment plans and/or delivery dose maps for multiple patients to be queried;
-- writing the queried radiation treatment plan parameters to a report file.
	Reiner teaches the clinician could select the option for regional protocol optimization (and define the geographic region of interest). The computer program 110 would query the RDQI databases 114 from imaging providers within a pre-defined geographic area and identify the optimal protocol along with the location of the corresponding institution (i.e., with the available technology to perform this protocol) (see at least Reiner paragraph 217-219).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Reiner with the systems/methods as taught by reference Kilby et al. and ADNANI with the motivation of providing reforms to improve patient safety, quality and accountability, therefore creating a technology which simultaneously records and tracks objective data referable to radiation safety, medical imaging quality, and accountability among the various stakeholders and technologies in use (see Reiner paragraph 9).
Kilby et al., ADNANI and Reiner fail to teach:
-- with the one or more processors, creating, from the selection of at least one of the displayed patients, institutions, and/or clinicians, a selection list of treatment plans and/or delivery dose maps for multiple patients to be queried; and
-- writing the queried radiation treatment plan parameters to a report file.
Saigal teaches a system for dynamically generating real-time individualized medical treatment decision support regarding a patient's medical condition, said Internet-based computer system comprising at least one computer device programmed to: in response to an input by a user of a patient medical condition and associated patient prognostic indicators, and according to the patient medical condition and said associated patient prognostic indicators, use statistically-structured, risk-based decision analysis models and mapping trees comprising an indication of medical treatment options available for the patient 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Saigal with the systems/methods as taught by reference Kilby et al., ADNANI and Reiner with the motivation of providing evidence-based outcomes data regarding the probabilities of treatment outcomes, thereby providing patients with tailored, evidence-based feedback on appropriate treatment (see Saigal paragraph 17).
	
CLAIM 6. 
Kilby et al., ADNANI, Reiner and Saigal further teach a method according to claim 1, wherein the step of generating a report file includes at least one of with the one or more processors, cumulatively writing the data to a file, with the one or more processors, writing the data to multiple files, and with the display device, displaying the data in a browser window or multiple browser windows (see at least Saigal et al. Claim 15 and paragraph 249).
The obviousness of combining the teachings of Kilby et al., ADNANI, Reiner and Saigal are discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7. 
Kilby et al., ADNANI, Reiner and Saigal further teach a method according to claim 1, further including: with the user input device, selecting desired treatment plan parameters to be included in the report (see at least Saigal et al. Claim 15 and paragraph 249). 


CLAIMS 10, 15 & 18. 
Claim 10, 15 & 18 are directed to a system. Claim 10, 15 & 18 recite the same or similar limitations as those addressed above for Claims 1, 6 and 7 as taught by references Kilby et al., ADNANI, Reiner and Saigal. Claims 10, 15 & 18 are therefore rejected for the same reasons as set forth above for Claims 1, 6 and 7 respectively.
The obviousness of combining the teachings of Kilby et al., ADNANI, Reiner and Saigal are discussed in the rejection of claim 1, and incorporated herein.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilby et al. Pub. No.: US 2010/0104068 in view of Adnani Pub. No.: US 2010/0082294 in view of Reiner Pub. No.: US 2011/0270623 further in view of Saigal et al.  Pub. No.: US 2012/0047105 as applied to claims 1, 4-8, 10, 13 and 15-20  above, and further in view of Brinks et al. (US 2010/0054412).

CLAIM 21.    
Kilby et al., ADNANI, Reiner and Saigal do not teach a non-transitory computer-readable medium according to claim 1, wherein the radiation treatment plan parameters includes at least motion data of a patient; and the at least one selection script includes: a selection script querying treatment plan parameters from the motion data of the patient.
	Brinks et al. teaches a method for correcting for motion in an image reconstructed from raw data includes identifying a first region of an object, identifying a second region of the object, using the raw data to estimate a characteristic feature of the first region, using the estimated characteristic feature to correct raw data indicative of the second region to compensate for a motion of the second region, and using the corrected raw data to reconstruct a motion-corrected image of the second region. The treatment planner 112 uses the image data from the functional 102 and/or structural scanners 104 to plan a treatment to be applied to the object.  In the case of an RTP system used in radiation oncology, the treatment plan 
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Brinks et al. with the system/method as taught by references Kilby et al., ADNANI, Reiner and Saigal with the motivation of providing motion correction which tends to intensify the relative weaker areas and thus aid in the identification of suspect regions, thereby the motion corrected data may be analyzed to identify lesions or other features of interest (see Brinks et al. paragraph 52).

CLAIM 22.
Kilby et al., ADNANI, Reiner and Saigal do not teach a system according to claim 15, wherein the radiation treatment plan parameters include at least motion data of a patient; and the selection script queries treatment plan parameters from the motion data of the patient.
Brinks et al. teaches a method for correcting for motion in an image reconstructed from raw data includes identifying a first region of an object, identifying a second region of the object, using the raw data to estimate a characteristic feature of the first region, using the estimated characteristic feature to correct raw data indicative of the second region to compensate for a motion of the second region, and using the corrected raw data to reconstruct a motion-corrected image of the second region. The treatment planner 112 uses the image data from the functional 102 and/or structural scanners 104 to plan a treatment to be applied to the object.  In the case of an RTP system used in radiation oncology, the treatment plan typically includes a spatially varying radiation dose which is to be applied to a tumor or other lesion [see paragraphs 9, 27 and 29].
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include methods as taught by reference Brinks et al. with the system/method as taught by references Kilby et al., ADNANI, Reiner and Saigal with the motivation of providing motion correction which tends to intensify the relative weaker areas and thus aid in the identification of suspect regions, thereby the motion corrected data may be analyzed to identify lesions or other features of interest (see Brinks et al. paragraph 52).

Response to Arguments
Applicant’s arguments filed November 11, 2020 have been fully considered but they are not persuasive. In the remarks applicant argues:
(1) Kilby does not disclose that this storage can be performed for multiple patients of patients to be queried. That is, Kilby discloses that treatment plan data can be stored (and therapy delivered) for a single patient. This again is directed to a single patient, not to selecting multiple patients to be queried, as recited in claims 1 and 10.
(2) Furthermore, claims 1 and 10 recite for each patient to be queried, executing at least one selection script for the patient to automatically query radiation treatment plan parameters from the patient's treatment plans and/or delivery dose maps stored in the one or more therapy memories. The Examiner cites paragraphs [0051] and [0052] again, and additionally cites paragraph [0036] of Kilby. Paragraph [0036] discloses that a user can manually enter treatment plan data to the TPS. In particular, paragraph [0036] states “The user may have the ability to modify the parameters of the script to customize it for a particular patient.” Again, there is no hint of querying multiple patients. That is, these cited portions of Kilby are referring to a single patient, and does not even refer to querying stored treatment plans for that patient.
(3) The fourfold combination of Kilby, Adnani, Reiner, and Saigal would not lead the skilled artisan to the retrospective treatment report system of claims 1 and 10, because none of the references relate to a retrospective treatment report system.
(4) However, the “script” in Kirby is not a selection script executed by one or more processors to query radiation treatment plans for each patient of the multiple patients to be queried, the selection script querying treatment plan parameters from the patient's treatment plans and/or delivery dose maps stored, in the therapy memory of the TPS. Rather, in Kirby, the “script” is “[t]he ordered sequence of optimization steps”. Kirby paragraph [0034], As already noted, this script is for a single patient whose treatment is being optimized. “A script is an ordered sequence of optimization steps or objectives, or a data structure including one or more parameters that can be stored, loaded, edited, and/or retrieved, and executed/optimized in the ordered sequence by the TPS.” Kirby paragraph [0036], While parameter 
(5) Claims 21 and 22 do not recite “correcting motion” or “providing motion correction”. Rather, for example, claim 22 recites the radiation treatment plan parameters include at least motion data of a patient; and the selection script queries treatment plan parameters from the motion data of the patient. The suggested motivation of providing motion correction is simply irrelevant to the subject matter of claims 21 and 22, which relate to a selection script [that] queries treatment plan parameters from the motion data of the patient.
In response to argument (1), Examiner respectfully agrees. As disclosed, Kilby et al. teaches the TPS receives optimizable parameters, non-optimizable parameters, and/or other user-inputs from memory, such as from past treatment plans for the same patient, a different patient, or from a previously stored script. Examiner interprets the storage taught by Kilby et al. can be performed for multiple patients of patients where the same patient or a different patient implies one or more
In response to argument (2), Examiner respectfully agrees. As disclosed, Kilby et al. teaches the TPS receives optimizable parameters, non-optimizable parameters, and/or other user-inputs from memory, such as from past treatment plans for the same patient, a different patient, or from a previously stored script. Examiner interprets the storage taught by Kilby et al. can be performed for multiple patients of patients where the same patient or a different patient implies one or more
In response to argument (3), Examiner respectfully agrees. Kilby paragraph 52 teaches, the TPS receives optimizable parameters, non-optimizable parameters, and/or other user-inputs (e.g., goal values, relaxation values, convergence criteria, absolute constraints, shell structure dilations for one or more of the optimization steps, etc.) from memory, such as from past treatment plans for the same patient, a different patient, or from a previously stored script. Examiner interprets retrospective treatment reporting is the presentation/report of past treatment plans, wherein goal values, relaxation values, convergence criteria, absolute constraints, shell structure dilations for one or more of the optimization steps are 
In response to argument (4), Examiner respectfully agrees. As stated above Kirby, teaches a “script” that is “[t]he ordered sequence of optimization steps.” The specification does not explicitly define a meaning or give a clear description of what a selection script is, therefore the Examiner has interpreted an optimization treatment plan (e.g. script) as the action of selecting the best or most effective script for use of a situation or resource. 
Alternatively, paragraph 34 of Kilby et al. teaches the user may utilize a previously saved script already having the desired sequenced order for a particular treatment, e.g., script for treating prostate, which may also include any or all of the treatment-planning objectives and constraints.
In response to argument (5), Examiner respectfully agrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a planning margin has been established to compensate for the effects of motion such as for example periodic respiratory motion, thereby ensuring that the desired clinical target volume receives the desired dose (see Brinks et al. paragraph 4).  






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tome et al. Pub. No.: US 20090052623 A1; A treatment planning system calculates radiation interaction and energy deposition in matter (e.g. by convolution/superposition principle, pencil beam algorithm, or Monte Carlo simulation), and the dose calculation module uses the results of such .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780.  The examiner can normally be reached on M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.B.W/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626